PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/936,318
Filing Date: 26 Mar 2018
Appellant(s): Tibbetts et al.



__________________
Alan R. Marshall
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated August 11, 2020 from which the appeal is taken have been modified by the Advisory Action dated February 17, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections of claim 29 under 35 U.S.C. 112(b) and under 35 U.S.C. 103 are withdrawn based on Applicant’s cancellation of claim 29, which has been entered by the Advisory Action dated February 17, 2021.

(2) Response to Argument
A)	The recitation “has less than about 100 parts per million of sulfur, and has less than about 10 parts per million of sodium” is a negative limitation and therefore broad by nature.
Appellant argues that the cited prior art does not teach a cleaning composition having less than about 100 parts per million sulfur and less and less than about 10 parts per million of sodium (see Appeal Brief page 11, Argument I(A)).  Appellant argues that the cited prior art cannot be read as expressly or implicitly teaching compositions that have low levels or no sulfur and sodium because the cited prior art references do not specifically teach their inclusion.  It is noted that said recitation “has less than about 100 parts per million of sulfur, and has less than about 10 parts per million of sodium” is a negative limitation that merely recites what a claim lacks and, therefore, is broad by its very nature.  The cited prior art references do not have to provide that some benefit is achieved by including less than about 100 ppm of sulfur and less than about 10 ppm of sodium.  Because the cited prior art references 
Appellant’s Specification explicitly states that Citranox is an embodiment of the reagent composition (see Appellant’s Specification at paragraph [0044]).  Appellant’s Specification discloses the list of components in the reagent composition that includes: water, citric acid, glycolic acid, isopropylamine sulphonate, alcohol ethoxylate and triethanol amine (see Appellant’s Specification at paragraph [0044] explicitly disclosing that Citranox is an embodiment of the reagent composition).  Appellant’s Specification does not disclose that Citranox contains sodium or sulfur above the claimed upper limits, nor does Appellant’s Specification disclose that any steps or actions need to be performed on Citranox to get Citranox, which is disclosed as an embodiment of the reagent composition, within the upper limits of the sodium or sulfur.  Since Appellant’s Specification discloses that Citranox is an embodiment of the reagent composition and the recitation is a negative limitation, Citranox is understood to fall within the recitation of having “less than about 100 parts per million of sulfur, and has less than about 10 parts per million of sodium.”
Regarding Appellant’s arguments to inherency, it is noted again that the recitation at issue “has less than about 100 parts per million of sulfur, and has less than about 10 parts per million of sodium” is directed to a negative limitation, which merely recites what a claim lacks and is therefore broad by its very nature.  The prior art is not required to disclose every component that the composition does not contain, otherwise, said disclosure would be endless.  The cited prior art discloses what the compositions contain, and if the prior art does not disclose the inclusion of a component, said component is understood not be contained in the composition.
Appellant argues that that the concentration of sodium is critical because the Aerospace Material Specification standard dictates that the cleaning of aircraft engine components requires that concentration of sodium in cleaning solutions be less than 10 ppm.  The purification and/or dilution of a 

B)	The cited prior art is properly combined to disclose the required chemical components of claims 1, 9 and 17.
	Appellant argues that one of ordinary skill in the art would not be motivated to combine the prior art references as asserted by the prior art (see Appeal Brief page 17, Argument I(b)).
	Citranox is a known, publicly available cleaning composition that “contains acid ingredients for high performance removal of metal oxides, salts and inorganic residues combined with full detergent capability” (see Citranox Technical Bulletin dated 2006, sixth bullet point).  Appellant’s Specification explicitly discloses that Citranox is a reagent composition comprising: water, citric acid, glycolic acid, isopropylamine sulphonate, alcohol ethoxylate and triethanol amine (see Appellant’s Specification at paragraph [0044] explicitly disclosing that Citranox is an embodiment of the reagent composition).
	Gaudreault discloses a similar acidic cleaning composition (see, e.g., Gaudreault paragraphs [0028] and [0030] where the acidic cleaning solution is used for cleaning hard surfaces to remove hard water stains, lime scale and rust, and can comprise citric acid and glycolic acid similar to Appellant’s 
Pullen discloses a similar acidic cleaning composition (see Pullen page 6, lines 29-37 disclosing that the cleaning composition can be used to clean a metallic surface to remove metal oxide and page 10, lines 5-7 where the acid can be citric acid) wherein an imidazole base is disclosed as a known ingredient that is effective in removing a metal oxide from a metallic surface (see Pullen page 7, line 30 – page 8, line 3).  Furthermore, Pullen discloses that a preferred pH is about 4 to about 9 (see Pullen page 8, lines 1-3).
“When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with this reasoning, it would have been obvious to one of ordinary skill in the art at the time of filing to select sodium lauriminodiproprinonate as disclosed by Gaudreault to impart the desired surfactant properties (see Gaudreault paragraph [0033]) and to include imidazole base as disclosed by Pullen in order to provide an effective metal cleaning agent in a surface metal cleaning solution) into Citranox (an acidic cleaning composition) 
Furthermore, “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.” In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).  Here, the use of sodium lauriminodiproprinonate of Gaudreault and the imidazole of Pullen are no more than the predictable use of prior art elements according to their established functions” (KSR, 550 U.S. 398, 417 (2007)) since the compositions are all directed to acidic cleaning solutions that were known in the prior art.

C)	Appellant’s arguments regarding no reasonable expectation of success in combining elements of the prior art are merely attorney arguments unsupported by any evidence.
Appellant argues that one of ordinary skill in the art would have no reasonable expectation of success in combining Citranox and Pullen.  First, Appellant’s argument that “the active cleaning agent of the cleaning solution in Pullen is an imidazole base, while the active agents of the cleaning solution in Citranox are acids” (see Appeal Brief page 18, last paragraph) fails to disclose that the cleaning solution of Pullen is an acidic cleaning solution where the active cleaning agents of Pullen also includes an acid (see Pullen Abstract, page 7, line 37 – page 8, line 2; page 9, line 36 – page 10, line 24).  Appellant’s attempt to describe Pullen as being directed to an imidazole base and not an acidic cleaning solution is a blatantly misleading attempt of characterizing Pullen considering that an acid cleaning agent is one of the essential components of Pullen’s cleaning solution and that the cleaning solution’s acidity is a preferred embodiment (see Pullen page 7, line 31 – page 8, line 3).
Next, Appellant argues that one of ordinary skill in the art would have no reasonable expectation of success in combining the references as asserted because Citranox is highly acidic and Pullen is capable of functioning as an effective oxide remover in less acidic compositions.  Appellant is 
 
D)	Appellant’s arguments of redundancy to overcome a motivation to combine are unsupported attorney arguments.
Appellant argues that one of ordinary skill in the art would have no motivation to combine the cited prior art because the advantages offered by the Office Action as motivation to combine the prior art are redundant.  For support of their argument, Appellant cites to Rinkevich, which is an opinion from the Board of Patent Appeals that explicitly states that “the decision being entered today was not written for publication and is not binding precedent of the Board” (Rinkevich first page, italics in original), where 
Appellant further relies on the Kinetic Concepts Federal Circuit decision; however, it is noted that Kinetic Concepts explicitly states “Because none of the prior art references disclosed utilizing negative pressure to heal wounds, this is not even a case where the inventions at issue are merely composed of elements that were known in the art” (see Kinetic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d 1342, 1369-70 (Fed. Cir. 2012)).  Appellant’s present claims can be easily distinguished from the Kinetic Concepts Federal Circuit case because, as discussed in greater detail above, Appellant’s case is a case where the invention at issue is merely composed of elements that were known in the art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOUGLAS LEE/Primary Examiner, Art Unit 1714          




Conferees:
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714  

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.